Citation Nr: 1759494	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes that pursuant to the Veteran's request, he was scheduled for a travel Board hearing on December 5, 2017.  See December 2015 VA Form 9; October 2013 VA Form 9.  The VA sent letters to him on October 2017 and November 2017 at his address of record in New Rochelle, New York notifying him of the hearing date and time.  However, he failed to appear for the hearing.  All correspondence pertaining to these claims have been sent to the New Rochelle, New York address since the date they were initiated and no items have been returned as undeliverable.  See February 2011 Veteran's Application for Compensation and/or Pension; see also November 2017 Letter from Representative (relayed they have attempted to contact the Veteran on numerous occasions regarding the travel Board hearing, but have been unsuccessful).  As such, the Board is satisfied he received sufficient notice of the hearing.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that the presumption of regularity extends to mailings discharged in the course of the Secretary's official duties).  Further, there is no correspondence or other communication from him regarding his failure to appear for the hearing.  
38 C.F.R. § 20.704(d), (e) (2017).  Therefore, his request for a hearing is withdrawn.  38 C.F.R. § 20.704(d), (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  See May 2012 Letter from Representative.

The Veteran has been afforded one VA examination in this regard in May 2011.  See May 2011 Initial Evaluation for PTSD.  Since this examination, his VA treatment records disclose that he has carried and continues to carry multiple diagnoses of an acquired psychiatric disorder; to include, PTSD, major depressive disorder, bipolar disorder, and hyper-emotionality.  See May 2011 VA Psychiatry Note (noted impressions of PTSD; major depressive disorder; alcohol dependence; and cocaine dependence); August 2013 VA Psychiatry Note (noted impressions of PTSD; bipolar disorder; alcohol dependence; and cocaine dependence); May 2015 VA Psychiatry Note (noted impressions of hyper-emotionality; PTSD; and alcohol abuse).  While he is service-connected for PTSD alone, his VA treatment records do not distinguish between the symptoms of PTSD and his other acquired psychiatric disorders.  See August 2014 Rating Decision Codesheet.  

More importantly, the Veteran's VA treatment records suggest his PTSD has fluctuated in severity during the appeal period.  See August 2011 VA Psychiatry Note (noted the Veteran's PTSD was improved); January 2012 VA Psychiatry Note (noted the Veteran's PTSD was further improved); December 2012 VA Psychiatry Note (noted a recent flare-up of the Veteran's PTSD); August 2013 VA Psychiatry Note (noted the Veteran's PTSD was chronic); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 

For the reasons above and given the passage of time, the Board finds another VA examination is necessary.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time, without more, does not render a medical examination inadequate).

With regard to the issue of entitlement to TDIU, the Board finds it is inextricably intertwined with the Veteran's claim for an increased, initial disability rating for PTSD because the ultimate resolution of this claim could impact the Board's assessment of the occupational impairment resulting from the combination of his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the issue of entitlement to TDIU must be held in abeyance until such time this claim is resolved.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if there are any additional relevant records he wishes to be considered in connection with this matter, which records should be sought. 

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his PTSD.

After reviewing the complete record from February 2011 to the present, the examiner should:

a. Identify all other acquired psychiatric disorders he has been diagnosed to have.

b. To the extent possible, distinguish between the symptoms attributable to his PTSD and the symptoms attributable to his other diagnoses of an acquired psychiatric disorder and explain why.  If not possible, indicate the same.

c. To the extent possible, identify any changes in the severity of his PTSD symptoms and the resulting level of occupational and social impairment between February 2011and the present.  If there are any changes, to the extent possible, identify the onset and duration of each period of change. 

3. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

